DETAILED ACTION
	The following is a response to the amendment filed 2/11/2021 which has been entered.
Response to Amendment
	Claims 1 and 3-7 are pending in the application. Claims 6 and 7 are new.
	-The claim interpretation under 35 U.S.C. 112(f) has been withdrawn due to applicant amending the interpreted limitation accordingly.
	-The 103 rejection has been withdrawn due to applicant amending claim 1 with limitations not disclosed by the prior art of record used in the rejection.

Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-(as to claim 1) a gear change control device having a detection sensor configured to detect a gear stage of a transmission and measure an input rotation rate of the transmission and a rotation rate of an engine and a controller configured to decrease a torque of a clutch to a second reference value from a first reference value when a first time elapses from a time point at which the rotation rate of the engine and the input rotation rate of the transmission become different from each other due to a gear change from a certain gear stage to a gear stage one or a plurality of stages higher than the certain stage that is performed by the transmission, wherein the controller decreases the torque of the clutch to a value equal to a torque of a powertrain including the engine or a value greater than the torque of the powertrain by a predetermined amount when a second time elapses from a time point at which the torque is decreased to the second value from the first value and in combination with the limitations as written in claim 1.
-(as to claim 6) a gear change control device having a detection sensor configured to detect a gear stage of a transmission and measure an input rotation rate of the transmission and a rotation rate of an engine and a controller configured to decrease a torque of a clutch to a second reference value from a first reference value when a first time elapses from a time point at which the rotation rate of the engine and the input rotation rate of the transmission become different from each other due to a gear change from a certain gear stage to a gear stage one or a plurality of stages higher than the certain stage that is performed by the transmission, wherein the controller increases the torque to the first value greater than the second value when the rotation rate of the engine and the input rotation rate of the transmission become different from each other due to the gear change after the torque is decreased to the torque of the powertrain including the engine before the gear change performed by the transmission and in combination with the limitations as written in claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        February 23, 2021